DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s amendment filed January 14, 2022, is entered.  Applicant amended claims 1 and 5.  No new matter is entered.  Claims 1-11 are pending before the Office for review. 
(2)
Information Disclosure Statement
The information disclosure statement filed January 31, 2022, fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.
(3)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Iwanaga et al. (U.S. Publication No. 2011/0223489) in view of Abe et al. (WO 2017/061464 A1).  Abe et al. (U.S. Publication No. 2018/0301758) is being cited as an English language equivalent.
With respect to claims 1, 5 and 6, Iwanaga teaches a nonaqueous electrolyte solution for a lithium secondary battery consisting of a lithium salt excluding LiFSI in the form of LiPF6, an organic solvent and a compound having the following structure:

    PNG
    media_image1.png
    102
    322
    media_image1.png
    Greyscale
.  Paragraphs 13, 16, 17, 26 and 27.
Specifically, Iwanaga teaches an electrolyte embodiment consisting of lithium salt, a solvent and the additive, wherein CHB is not a required component.  Paragraphs 28 and 45.
1, R2 and R3 are hydrogen, A is -S(=O2)-R6 and R6 is methyl.  Paragraphs 16 and 17.  Specifically, Iwanaga’s compound meets the requirements of Formula 1n.
	Iwanaga is silent as to whether the electrolyte has a first LiFSI salt to pair with the second lithium salt excluding LiFSI.
However, Abe teaches the salt component of a nonaqueous electrolyte solution for a lithium secondary battery can be a mixture of two lithium salts, wherein LiFSI and LiPF6 are one of several combinations.  Paragraphs 76-79.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Iwanaga with Abe is the use of a known technique to improve a similar electrolyte in the same way.  Both Iwanaga and Abe teach nonaqueous electrolyte solutions for lithium ion secondary batteries.  Abe teaches such an electrolyte comprises a combination of two lithium salts, wherein LiFSI and LiPF6 are one of several combinations.  Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use the lithium salt combination taught by Abe in Iwanaga’s nonaqueous electrolyte because Abe teaches this to be an effective lithium salt combination for such an electrolyte, meaning the modification has a reasonable expectation of success.
With respect to claim 2, Iwanaga and Abe, as combined above, teach LiFSI is included in in a concentration of 0.3M in the non-aqueous electrolyte.  Abe, Table 1, Example 13.  As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
claims 3 and 4, Iwanaga and Abe, as combined above, teach LiPF6 and LiFSI are included in the non-aqueous electrolyte in a molar ratio of 0.8:0.3.  Table 1, Example 13.   As per the MPEP, "where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists."  MPEP 2144.05(I) (internal citation omitted).
With respect to claims 8, 9, and 10, Iwanaga and Abe, as combined above, teach the compound meeting the requirements of Formula 1 is included in an amount of 0.2% to 2.0% by mass relative to the total mass of the nonaqueous electrolyte.  Iwanaga, Paragraphs 30 and 31.
With respect to claim 11, Iwanaga and Abe, as combined above, teach a lithium secondary battery comprising the nonaqueous electrolyte solution meeting the requirements of claim 1.  Iwanaga, Paragraph 13.
(4)
Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record, individually or in combination, fails to teach or fairly suggest a nonaqueous electrolyte solution consisting of the first and second lithium salts, an organic solvent, and a compound represented by one of Formula 1a to 1l, as required by claim 7.
(5)
Response to Arguments
	Applicant’s arguments are moot in view of the new ground of rejection.  Applicant’s amendment necessitated the rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI S MEKHLIN whose telephone number is (571)270-7597. The examiner can normally be reached Monday-Friday 7:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ELI S MEKHLIN/Primary Examiner, Art Unit 1759